 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn another recent case,14 the Board has reiterated the factors of controlling owner-ship,common control generally, and centralized control of labor relations.Again,even where there were separate bargaining units and the labor relations of twocorporations were conducted separately, the Board found single-employer status;but the labor relations of both companies were there controlled by the same owners,and there was an interchange of employees, equipment, and contract work.15The General Counsel argues an analogy withLocal 138, International Union ofOperating Engineers, et at. (Nassau and Suffolk Contractors' Association, Inc.)16and the direction there that a responsible party, although in the background, remedyunfair labor practices found.The question of control by and responsibility of Deer-ing,Milliken & Co., Inc., has previously been considered in detail even though thisanalogy was not.The question of jurisdiction was featured in the recent case ofPeninsular & Oc-cidental Steamship Company, et al.17Going beyond the element of ownership, theBoard there held that the chief respondent had full control of the vessel and was infact the employer of its crew and that other companies were merely its instrumental-ities. (The relative significance of ownership and other factors herein have previouslybeen indicated.)Similar findings beyond ownership were made in the leadingcase there relied on by the Board,West India Fruit and Steamship Company, Inc.et al. 18Neither with respect to remedy against the original respondent nor single-employerstatus do the Board's recent decisions warrant modification of the findings, con-clusions,or recommendations heretofore made.Given the opportunity, on the basisof activities by other companies in 1960, to prove a single-employer status betweenDarlington and Deering, Milliken & Co., Inc., in 1956, the General Counsel has notshown that, whatever the present or 1960 connection between Deering, Milliken, Inc,and other companies, that relationship and specifically a single-employer statusexisted in 1956 and that it included Darlington.Upon the basis of the above findings of fact, and upon the entire record at thishearing and in the case, I make the following:CONCLUSION OF LAW 191.Deering,Milliken & Co., Inc. (Deering, Milliken, Inc.), is not responsible forthe unfair labor practices of Darlington Manufacturing Company, or to remedy thoseunfair labor practices?9[Recommendations omitted from publication.]14 Amalgamated Lithographers of America,et al(Miami Post Company),130 NLRB968, 975.isAluminum Tubular Corporation,et al.,130 NLRB 1306.16 123 NLRB 1393, 1405.17132 NLRB 10.18130 NLRB 343, 347-348.19 The conclusion and recommendation herein supplement those heretofore made in thiscase.20 This conclusion is in the language of the remand order of February 15, 1901Stewart & Co.andWarehouse EmployeesUnion, Local No. 570affiliated with International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and HelpersofAmerica,Petitioner.Case No. 5-RC-3784.October 18, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert A. Gritta, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.139 NLRB No. 21. STEWART & CO.343Pursuant to the provisions of Section 3(b) of the Act the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe National Labor Relations Act.2.No questionaffecting commerce exists concerningthe represen-tation of employees of the Employer within the meaning of Section9(c) and Section 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent all employees of the Employer'swarehouseor servicecenter,Baltimore,Maryland, excluding officeclericals, truckdrivers, guards, watchmen, and supervisors as definedin the Act.'The Employer contends that the unit sought is inap-propriate, that it is based on extent of organization, that it is toolimited in scope and that the petition should be dismissed.There isno previous history of organization.The Employer is engaged in the retail departmentstore businessin Baltimore, Maryland. It operates a downtown store on HowardStreet, a suburban store in a retail shopping center on York Roadand a store and service center in the Reisterstown Road Plaza shop-ping center, the facility involved herein.The York Road store wasopened in 1955 at which time the Employer operated three conven-tionalmultistory warehouses geographically distant from the twostores.After the opening of the York Road store, the Employerengaged a firm of consulting engineers to undertake studies of itsoperations and its material-handling facilities.As a result of thesestudies, the Employer determined on what it alleges to be "a newconcept in merchandising" which necessitated the abandonment ofthe old type of warehousing operations and the construction insteadof a completely different facility called a service center.2This centerwas not only to service the two existing stores but it was to be con-structed adjacent to and physically connected with a new retail store,with the operations of the center and the store completely integrated.The Reisterstown service center was opened in late 1961 and the Plazastore in January 1962.The three former warehouses were then closed.The retail store and the service center both sit atop the ground ontwo separate locations, approximately 285 feet apart, with the inter-vening distance occupied by a customers' parking lot.The servicecenter unlike the typical department store warehouse is a one-story1Included in the unit sought are the following classifications of employees:drapery, rugand furniture workroom employees,invoice office clerks and transfer operation employees,furniture stock and other stock personnel,receiving clerks,markers and checkers,wrappers,packers and delivery department employees,porters, carpenters and painters,supply stockclerks, and miscellaneous service center clericals.2The Petitioner has referred to the service center as a "warehouse."Inasmuch as thefacility in question was constructed as a "service center" and is denoted as such on theEmployer's records,itwill be referred to herein as the service center. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuilding (one side of which is partly underground), purposely builtin such a manner as to conform to and blend with the two-story retailstore and all other buildings in the shopping center.Underneath the parking lot and physically connecting the twobuildings is a tunnel 285 feet long, 15 feet wide, and 12 to 15 feethigh.The tunnel was designed and constructed to accommodate andfacilitate a continuous interchange of people and merchandise betweenthe two buildings.The tunnel is divided by a longitudinal yellowline on one side of which a towveyor operates with the other side leftclear for the movement of persons between the buildings.The tow-veyor system is an underground power-driven chain 1,700 feet long,traveling at 90 feet a minute, which runs the perimeter of the servicecenter, through the tunnel into the store and returns in a continuous,uninterrupted chain.When merchandise arrives at the service centerand has been processed,' it is put on a rack (in the case of clothes) orin a hamper or a flatbed truck, placed on the towveyor, a pin is insertedin the continuous slot of the towveyor and by an electronic dial switchthe equipment is activated and becomes destined for any one of 10automatic sidings, one of which is in the store end of the tunnel.When merchandise is sold in the store, the reverse process takes placeand by the electronic switch, the piece of equipment becomes destinedto any one of nine positions in the center.By merely turning thedial on the electronic selector, an employee can send a piece of equip-ment to any station in the system without further attention.Thetowveyor is also designed and used to remove from the store andcenter all trash and rubbish to be disposed of in the incinerator locatedin the area of the center next to the tunnel.Each building has its own heating and cooling systems but powerfrom the store's substation (located outdoors at the rear of the store) isrouted through the tunnel; likewise water connections.A commontelephone and P.B.X system services both buildings; likewise anAuto-Call paging system, the lines running through the tunnel. Thereis an employees' canteen in the service center and an employees' cafe-teria in the store with both facilities used by the employees via thetunnel route.The tunnel is also used by messengers, clerks, and por-ters.Sales personnel in the store who may have immediate need of anitem may call the service center and the item will arrive by the tow-veyor in not more than 10 minutes.However, the sales person, aporter, or stock clerk may go through the tunnel to pick up the desireda Over-the-road shipments arrive daily at the service centerThese are unloaded andthen processedeither for the downtown or the YorkRoad storeor the Plazastore ortemporarily held in stock in the center.The center serves as the mainreceiving depot forthe threestores though each storemay receivedirect shipments.Eighty percent of allshipments are receivedat the center.Merchandisereceived atthe center for the accountof the othertwo stores is trucked to these storeswhich areabout 61h milesfrom theservice center. STEWART & CO.345item.It also appears the customers may go through the tunnel to thecenter to inspect an item and purchases may be completed in the centerin such instances.The tunnel is used by the carpenters and painterslocated in the service center but who work in all the stores. Likewise,the mechanics of the Plaza store who service all equipment in the serv-ice center besides the towveyor itself, use the tunnel in the course oftheir duties.There are three doors either in or adjacent to the tunnel.One isan employees' and pedestrians' entrance and exit door opening intothe receiving area of the store.4There is a fire door on the store sideof the tunnel.This is the main door between the two buildings andis closed when the center closes.The third door is a "panic door" inthe tunnel itself.This panic door is required by the city code so thatif there are simultaneous fires in the store and the center, any pedes-trian caught in the tunnel would be able to evacuate himself throughthis door which can only be opened from the inside. There are nodoors at the service center end of the tunnel.There are 158,000 square feet of space in the service center of whichonly 60,000 are devoted to storage of goods for sale in the stores. Partof the dock of the center was designed to allow customers to drive upin their cars to accept delivery of merchandise which they desire toobtain immediately. In such a case, the stores sales person calls thecenter to have the proper item ready in the public area of the dock.In many instances the sale is consummated at the service center and notat the store.Under its lease, the Employer may have 18 days of salesat the center and certain areas of the center were designed for suchsales with the same lighting as the store.The nonstorage areas of the center are devoted in great part to vari-ous production workrooms including the drapery, furniture and rugworkrooms, and facilities for the painters and carpenters.The drap-ery workroom employees fabricate and hang the draperies orderedby customers as well as the draperies which decorate the stores them-selves and spend nearly a month each year in the stores, installing andmaintaining the store draperies.The furniture workroom employeesmake repairs to furniture sold to customers before it is delivered fromfurniture stock in the center and also work in the stores for periods upto 30 days repairing furniture.The rug workroom employees cut andshape rugs sold in the stores to customers' specifications and also layrugs at customers' homes.The carpenters and painters work in thestores, fabricating and installing store fixtures, props and displays,though a great number of these are carpentered and painted in thecenter.The store has no basement and the tunnel has a 6-percent upgrade from the servicecenter so that the doors described herein are at street level. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is not disputed that when the above-mentioned employees of thecenter work in the stores they are under supervision of store personnel.However, the record also shows that almost all center employees areunder dual supervision.There is a service center manager and othersunder him in supervisory capacities who have general supervision ofthe functioning of the center and the personnel therein.But, as con-ceded in Petitioner's brief :It is undeniable that the Buyers have the prerogative of causingthe dismissal of an employee in the warehouse, and this stemsfrom the fact that he is directly responsible to the managementof Stewart & Co. for the successful operations of his particulardepartment.5The buyers under the organizational setup of the Employer aredirectly responsible for all operations that directly concern or affectthe merchandise sold in their departments and their authority in-cludes both store and center personnel.A buyer is charged with thecost of handling his merchandise in the center as well as the cost ofthe employees who sell it in the store. Consequently, the buyer decideshow many center employees he needs to stock and handle his mer-chandise and the details of their performance, instructing and direct-ing them as he requires.He is empowered to reward efficiency withpay increases and dispose of lax or inefficient employees by transferor discharge, though a discharge must be approved by the Employer'spresident.In case of a conflict with the center manager over a dis-puted employee, both the buyer and the manager will make theirrespective recommendations.The record shows that there are many store employees with the samejob classifications and performing the same functions as the centeremployees.These include stock personnel, porters, wrappers andpackers, supply stock personnel, receiving clerks, and markers.Theseemployees are interchangeable with their rate of pay constant where-ever located.Moreover, the record shows there are constant inter-changes and transfers of employees from the center to the stores andvice versa.Each year approximately 30 percent of the center em-ployees transfer in or out of the center on a permanent basis carryingwith them their accumulated seniority.Center employees also aretransferred regularly on a temporary basis to the stores in connectionwith particular store needs such as sales or to meet other circumstancesin the Employer's daily operations.Center employees work in thestores, side by side with store employees, during sales and inventoryperiods ; likewise, store employees work in the warehouse during clear-ance sales, side by side with the warehouse employees who on suchoccasions wear store jackets and engage in selling to customers, allbeing under the supervision of the department buyer.5 Petitioner's brief, p. 9. BURROUGHS CORP., THE TODD COMPANY DIVISION347In A.Harris cf Co.,'the Board reexamined its policies with respectto the establishment of separate units of warehousing employees inthe retail department store industry. In accordance with that deci-sion, the Board will find appropriate a separate unit of warehousingemployees where : (1) the Employer's warehousing operation is geo-graphically separated from its retail store operations; (2) there isseparate supervision of employees engaged in warehousing functions;and (3) there is no substantial integration among the warehousingemployees and those engaged in other functions.However, as statedinSears, RoebuckdCompany,'"Only where all three of these condi-tions are met will such units be approved."We now turn to the facts of the instant case.Assuming that theservice center is a warehouse though, as the record shows, less thanhalf of its space is devoted to warehousing and storage operations, weare convinced that the operation does not meet the geographical sep-aration requirement ofHarris.Not only are the service center andthe Plaza store physically and geographically connected but theiroperations are so designed as to be physically integrated to the extentthat if the center were not attached to the retail store, the store wouldhave to be redesigned in great part to include facilities now locatedin the center.Furthermore, the record shows that there are manyclassifications of employees common to the stores and center with aconstant, substantial interchange of employees between the two facili-ties and that the center employees do not have the separate supervisionrequiredby Harris.We therefore find that these circumstances pre-clude the establishment of a separate unit of the employees of theEmployer's Reisterstown Plaza service center, Baltimore, Maryland.'Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]6 116 NLRB 1628.7117 NLRB 133, 134.8Milens,124 NLRB 389,391;Rhodes,Inc.,124 NLRB 714, 716;Sears,RoebuckCompany, supra.Burroughs Corporation,The Todd Company Division1andLocalNo. 11,Amalgamated Lithographers of America,Petitioner.Case No. 3-RC-2847.October 18, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor RelationsAct, ahearing was held before Henry J. Winters,1The names of the Employer and the Petitioner appear as amended at the hearing.139 NLRB No. 24.